Interim Decision #174&

MATors MoarmA

In Visa Petition Proceedings
A-17096264
Deoidedby Board June 20,1987
The mere recording of the name of a child born out of wedlock in the same
family register as that of the putative father does not constitute legitimation
in Japan since under Japanese law a child born out of wedlock can only be
legitimated by the subsequent marriage of the parents and the acknowledgment of parentage, with the entry of both the marriage and the acknowledgment into the official family register.
On BEE= or PLVITIONINI: Robert D. Beall, Esquire
622 Delaware Street

Leavenworth, Kansas 66048

The case comes forward on appeal from the order of the Officer in
Charge, Tokyo, Japan, dated March 15, 1967 denying the visa petition
for the reason that the beneficiary, the putative father of the petitioner,
and Tomoe Kato, the mother of the beneficiary, were never married,
the petitioner cannot qualify as a child under section 101(b) (1) (C)
and the petition must therefore be revoked.
The petitioner, a native of Japan, a naturalized citizen of the United
States, 87 years old, female, seeks immediate relative status on behalf
of the beneficiary as her parent. The beneficiary is a native and citizen
of Japan, 82 years old, male. The visa petition was originally approved.
for immediate relative status on July 12, 1986.
The file contains an adjudicated basis for decision dated March 15,
1967. An investigation was conducted in connection with the beneficiary's application for a waiver of the grounds of excludability for
convictions of abducting a minor for profit (prostitution) in 1987,
three convictions in 1952 and 1953 for introducing girls into prostitution as well as several other arrests. The application for the waiver of
the grounds of excludability was based upon the relationship of father and daughter between the beneficiary and the petitioner. Action
on the waiver was held in abeyance pending determination of the
true nature of the alleged relationship.
265

Interim Decision

4* 1 7 4 3

The beneficiary appeared for questioning at the Tokyo Immigration Office on March 2, 1967. He presented a corrected official Japanese
family register which shows him as the father of Kimilto the petitioner, born out of wedlock to an unwed mother, Tomoe kato. The
beneficiary admitted there was no marriage or official register of marriage to his daughter's mother, Toinoe Kato. He stated that he was
aware that common law relationships are not recognized as valid marriages under Japanese law and no marriage ceremony or common law
relationship is of any validity in Japan unless the marriage is formally
recorded in the official Japanese family register. Under both the old
and new Civil Code of Japan, a father's acknowledgment of a child
on the family register does not constitute legitimation. The Japanese
Ministry of Justice was consnited and advised that under Japanese
Civil Code (Law #222, amended 1917), a child born out of wedlock
can only be legitimated by the marriage of the parents with this marriage and the acknowledgment of parentage of the child being entered
in the Official family register.
This interrogation of the beneficiary was initiated by an interview
of the petitioner, at Fort Leavenworth, Kansas on February 7, 1967
during the course of which she stated that her parents were not married; that she started living with her paternal grandparents at the

time of her birth and that she actually never did live with her father
and mother. She believes the mother left her when she was about two
years old.
The record establishes that the petitioner was born out of wedlock
and is not the legitimate child of the beneficiary, her putative father.
The beneficiary has admitted that he was never married to the mother
of the petitioner. The fact that the petitioner's name is recorded in
the same family register as that of the beneficiary does not constitute legitimation. Under Japanese law there must be the subsequent
marriage of the parents, acknowledgment of parentage, and entry
into the official family register. The family register which was submitted by the beneficiary does not indicate that the petitioner's parents were ever married. Inasmuch as the beneficiary does not qualify
as a "parent" as defined in section 101(b) (2), since none of the cireumstances described in section 101(b) (1) of the Immigration and
Nationality Aot apply, he is not eligible for immediate relative status
as the parent of a United States citizen.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

266

